DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 01/28/2022
Claims 1, 9, 10, 14 and 15 have been amended and claim 21 has been added
Claims 1, 5, 9-10, 14-15, 19 and 21 are presented for examination 
This action is Final
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the drink opening".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlik (US 2007/0039960).

14: Pawlik discloses a disposable cup lid comprising:
an outer edge;

a drink opening proximate to said outer edge;

a post proximate to said outer edge; and

a moveable arm and comprising an arm plug and an arm
recess adapted to receive said post;

said arm plug configured to engage said drink opening when said arm is in a first
position;
whereby said arm is coined to said lid (see annotated figure 1 below); and


    PNG
    media_image1.png
    304
    749
    media_image1.png
    Greyscale

whereby said arm plug may substantially seal said drink opening when said arm is in said first
position and said arm plug is engaged, and allow drinking through said drink opening when said
arm plug is in a second position and said arm plug is not engaged (fig. 1-3).

Pawlik discloses the components of the lid being arbitrary in placement (abstract) and would be obvious to one having ordinary skill in the art to rearrange the components of the cap proximate to the side edge since Pawlik performs the same function whether located interior or at the edge. 

It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

19: Pawlik discloses a disposable cup lid according to claim 14 wherein said arm is adapted to fold from said first position to said second position (fig. 3).

21: Pawlik discloses a disposable cup lid comprising:

an outer edge and a restraining plug;

a mounting means proximate to said outer edge; and

an arm rotatably attached to said mounting means and comprising an arm plug;

(see annotated figure 1 below); 


    PNG
    media_image2.png
    304
    749
    media_image2.png
    Greyscale

said mounting means forming an interference fit; whereby said arm plug may substantially seal said drink opening when said arm is in said first position and said arm plug may engage said restraining plug to retain said arm and allow drinking through said drink opening when said arm is rotated to said second position (fig. 1-3).

Pawlik discloses the components of the lid being arbitrary in placement (abstract) and would be obvious to one having ordinary skill in the art to rearrange the components of the cap proximate to the side edge since Pawlik performs the same function whether located interior or at the edge. 

It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.





Allowable Subject Matter
Claims 1, 5, 9 and 10 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735